The opinion of the court was delivered, by
Lowrie, C. J.
— It is an undisputed rule of common law that a buyer of land buys all that is growing upon it or issuing out of it belonging to the seller, unless specially excepted; and this includes all rent in money or in kind which is in the course of accruing by the enjoyment of the land. The Execution Act of the 16th June 1836, § 119, adds nothing to the law when it declares this rule to be applicable to sheriffs’ sales. It is because the purchaser buys a portion of a yet uncompleted term along with the reversion, that he takes the yet unpaid and unaccrued rent. A purchase after the term has expired gives him no right to the rent that'may be made payable afterwards; for he buys no part of the issues of such a term. If rent is yet becoming due out of a term or portion of a term not yet complete when the purchase is made, it is rent “ accruing” thereafter within the meaning of the act and of the common law, and passes by the sale; otherwise it does not.
Erom this case stated, we must understand that the defendant below was, after the first year, tenant from year to year; and as fall grain is always sown before the time for giving reasonable notice to quit, we must suppose that the fall grain sown in 1858 was the customary fall crop of that year’s tenancy. Then, at *138the utmost, we cannot suppose the term of 1858 to extend for this crop beyond harvest 1859, and that cannot avail the defendant, for the sale was after that. It was therefore a sale after the expiration of the term out of which the rent accrued, and the purchaser has no right to that rent. Taking this view of the ease, the question whether the rent was fully due to the landlord at the time of the sale becomes quite irrelevant. It had fully accrued or grown out of the land before the sale, and did not go with the reversion.
Judgment affirmed and record remitted.